Cornell, J.
The claim interposed by the defendant Warren was that of a mortgage lien, which is not an estate or interest in land within the meaning of Gen. St. c. 75-, § 1, as it stood prior to its amendment in 1874. Laws 1874, c. 78. Gen. St. (1878) c. 75, § 2. As this action was commenced and tried under the original statute, it is evident that this claim presented no proper subject for adjudication in this form of action. Bidwell v. Webb, 10 Minn. 41 (59;) Brackett v. Gilmore, 15 Minn. 245. The judgment appealed from is, therefore, correct as to him, however erroneous, abstractly considered, may have been the rulings of the court in the exclusion of evidence of which he complains.
Conceding that the answer of defendant Harbert disclosed an adverse claim, estate or interest in land, proper for determination under the statute, the record before us fairly presents the question whether the judgment which was received in evidence against him was open to attack by parol proof, showing that the court in which it was rendered never in fact acquired any jurisdiction over his person, by service of process or otherwise, he being at the time a resident and citizen of Pennsylvania, and absent from its jurisdiction. That court was the circuit court of the United States holden in and for the district of Minnesota — a district territorially identical with the state. The cause of action upon which the judgment was rendered was one confessedly within the jurisdiction of the court, under the allegations in the bill of complaint in respect to the citizenship and residence of the parties. Though limited in the extent of its jurisdiction, in respect to the causes of action and subjects of which it may take cognizance, within such limits it possesses the same general authority that belonged to superior courts of record at common law, and its judgments and proceedings are *14entitled to receive the like favorable presumptions and intendments for their support. In no just sense can it be regarded as a foreign tribunal, or as holding the same relation to the government of this state as is held by the courts of a sister state. It derives its authority from a common national government, whose constitution is alike obligatory upon it and our own courts, as the supreme law in respect to all matters coming within the scope of its provisions. In the determination of all questions properly brought before it for adjudication, it must take cognizance and have reference to the same laws, state and federal, that are binding upon the state courts in the disposition of like questions presented for their decision. Its judgments rendered in this district are operative throughout the state, and may be enforced by execution anywhere within its boundaries. Every suitor therein, feeling aggrieved by any of its decisions or judgments, may, without subjecting himself to a foreign jurisdiction, obtain relief therefrom, if erroneous, as fully as in the state courts, by a direct application to the court itself, or by a review on error or appeal. No good reason occurs why its judgments ought not to be placed on the same footing with the domestic judgments of superior courts of record of our own state, and treated accordingly; and such is undoubtedly the true rule. Thomson v. Lee County, 22 Iowa, 206; 2 Am. Lead. Cas. 619; Hughes v. Davis, 8 Md. 271; Town of St. Albans v. Bush, 4 Vt. 58; Earl v. Raymond, 4 McLean, 233.
In respect to this class of domestic judgments, whenever their validity is sought to be impeached in any collateral proceeding, the better rule, in our opinion, requires jurisdiction to be conclusively presumed, unless the contrary affirmatively appears upon the face of the record itself. Hahn v. Kelly, 34 Cal. 391; Coit v. Haven, 30 Conn. 190. This accords with the decisions of this court in Kipp v. Fullerton, 4 Minn. 366 (473,) and State v. Macdonald, 24 Minn. 48, and we feel no hesitation in adopting it as res adjudicata in this *15state, whatever may be the tendency of the decisions in some other tribunals.
This being the case, defendant’s offer was properly excluded, for not only did the judgment fail to disclose any want of jurisdiction over the person of the defendant, but the offer itself conceded that the record was silent upon that subject.
Judgment affirmed.